Citation Nr: 1432068	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-43 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbus, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for Grave's disease.

3.  Entitlement to a disability evaluation in excess of 10 percent for service connected residuals of a stroke.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Rhett D. Klok, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972 and from February 1973 to July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at an August 2012 Travel Board hearing, and a transcript of this hearing is of record.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Veteran and his representative have argued that the Veteran is unemployable due to his service connected residuals of a stroke.  Accordingly, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes.

The issues of entitlement to a disability evaluation in excess of 10 percent for service connected residuals of a stroke and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current low back disability had onset in service or was caused by or related to the Veteran's active military service.

2.  The Veteran's Grave's disease/hyperthyroidism did not have onset in service and was not caused by or permanently aggravated by the Veteran's active military service.

3.  The Veteran has been diagnosed with an eye disability, amaurosis fugax, which is at least as likely as not related to the Veteran's service connected residuals of a stroke.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for Grave's disease has not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for a visual disability, diagnosed as amaurosis fugax, have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Additionally, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 ); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Low Back Disability

As an initial matter, the Board notes that a claim for entitlement to service connection for a low back disability was previously denied in a December 2005 RO decision.  The Veteran did not perfect an appeal.  However, additional service department records have been associated with the Veteran's claims folder, specifically, treatment records from Newport Naval Hospital.  These records existed at the time of the December 2005 decision, were not of record at that time, and are relevant to the Veteran's claim.  Accordingly, the Veteran's service connection claim will be reconsidered on the merits, and new and material evidence is not required to reopen the Veteran's claim.  See 38 C.F.R. § 3.156(c) (2013).  

At his hearing, the Veteran testified that he first injured his low back in 1979 and has had recurrent episodes of low back pain since that time.  The Veteran's service treatment records reflect chronic complaints of low back pain from 1978 through 1994, including a hospitalization in August 1988 for acute low back strain.  On a Report of Medical History completed in November 1993, prior to separation from service, the Veteran reported suffering from recurrent back pain.  However, no disability of the back or spine is noted on the November 1993 Report of Medical Examination.  

Post-service, private medical records, as well as VA outpatient treatment records reflect recurrent complaints of chronic low back pain.  An October 2005 x-ray showed mild to moderate disc space disease at L4-5, indicative of disc disease, while an October 2005 CT scan noted a slight disc bulge at L4-5.  

In July 2011, the Veteran's primary care physician, Dr. C.C., opined that after reviewing the Veteran's medical record, he believed that the Veteran "almost certainly has service related back problems."  There is no medical opinion to the contrary.

As there evidence of a chronic disability in service, as well as a current disability; the Veteran has credibly testified concerning continuity of symtomotology; and a medical professional has related the Veteran's current degenerative disc disease of the lumbar spine to his service, the Board finds that entitlement to service connection for a low back disability should be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Grave's Disease

The Veteran is also seeking entitlement to service connection for Grave's disease, also known as hyperthyroidism.  At his hearing, he testified that he has had vision problems since service that he believes are related to Grave's disease, and he suggested that he was suffering from this disability in service, but that it went undiagnosed.

The Veteran's service treatment records, including his November 1993 separation examination, are negative for any evidence of a thyroid disability.  The Veteran specifically denied suffering from a thyroid disease on dental questionnaires completed in February 1988 and August 1990.  Service treatment records do reflect treatment on occasion for conjunctivitis (a type of eye infection), as well as documentation that the Veteran suffers from defective visual acuity corrected with glasses; however, there is no evidence of record to suggest that the conjunctivitis or refractive error was due to a thyroid problem.

Post-service, the private medical records from Dr. C.C. show that the Veteran was diagnosed with a thyroid problem in 2006, more than a decade after his separation from service; however, again, there is nothing in the record that relates this disability to the Veteran's active military service.  

In May 2010, the Veteran was afforded a VA examination for endocrine disease.  The claims file was reviewed and the Veteran was also afforded a physical examination.  The examiner diagnosed the Veteran with hyperthyroidism, euthyroid on current examination.  He concluded that it is less likely than not that the Veteran's hyperthyroidism is related to his military service.  He explained that "[the Veteran's] vision problems while on active duty apparently were primarily due to refractive error which was well corrected with glasses.  The Veteran's history also reveals a paucity of other significant symptoms of thyroid disease while on active duty."

In April 2010, the Veteran was also afforded a VA eye examination.  The examiner diagnosed the Veteran with myopia with astigmatism of the right eye, myopia of the left eye, presbyopia, and bilateral cataracts that were not visually significant at the time of the examination.  She also noted that the Veteran's medical history is significant for a history of injury to both corneas, multiple cerebrovascular accidents, and hyperthyroidism.  Regarding the Veteran's contentions that he has a visual condition related to his Grave's disease, the examiner explained:

No signs of lid retraction, no signs of strabismus, and no signs of optic nerve injury and no signs of proptosis.  The patient does have a history that he reports of vertical binocular diplopia and also he has a history of this and reviewing through his c-file that he has some vertical and binocular diplopia in the past, no @@@ found then and it may be that the patient had some of this secondary to his hyperthyroidism with Grave's disease and swelling of his muscles, but none of this could be elicited on examination today.

Regarding the Veteran's decreased vision bilaterally, she noted:

The patient describes pinpoint vision and then going to a C, reverse C, and then slowly encompassing the entire vision, lasting hours, and it constantly been happening for several years since 1977.  The patient was told this was consistent with hyperthyroidism/Grave's disease, but this description is not consistent with these findings.  The patient may be having amaurosis fugax-type picture given the fact that he is a vasculopath or the patient's may be having ocular migraines which he has been told that he has had this in the past.  Given the review of the patient's claim file, I feel that the patient's complaints of this pinpoint vision and it expanding to the entire vision, it could be amaurosis fugax and, therefore, it is at least as likely as not related to the cerebrovascular accident/atherosclerotic disease that he has developed during service.

Based on all of the above evidence, entitlement to service connection for Grave's disease must be denied.  

There is no evidence that the Veteran was diagnosed with any thyroid condition in service or for more than a decade after separation from service.  The claims file is negative for any medical opinion relating the Veteran's hyperthyroidism to his military service.  The VA examiner who examined the Veteran in May 2010 and reviewed his claims folder concluded that it is less likely than not that the Veteran's Grave's disease is related to service, based on the lack of evidence in the Veteran's medical history that he had any symptoms of a thyroid problem in service.  

While the Veteran himself has suggested that his thyroid problems had onset in service and were simply not diagnosed for decades, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran has Grave's disease due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

However, while service connection for Grave's disease cannot be granted, the Board does find that entitlement to service connection for a vision disability, diagnosed by the April 2010 VA examiner as amaurosis fugax, is warranted, based on the examiner's opinion that this disability developed secondary to the Veteran's service connected heart/vascular problems.  

Although the Veteran did not specifically seek entitlement to service connection for an eye disability, throughout the course of the appeal, his primary complaint related to his claim for Grave's disease has been impaired vision.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  

Accordingly, the Board is granting entitlement to service connection for the Veteran's claimed visual symptoms, secondary to his already service connected disability, as it finds that this condition was encompassed by the Veteran's claim for Grave's disease.

In conclusion, entitlement to service connection for Grave's disease is denied, but entitlement to service connection for amaurosis fugax is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in June 2009 and August 2010 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an August 2012 Travel Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for Grave's disease is denied.

Entitlement to service connection for a visual disability, diagnosed as amaurosis fugax, is granted.  


REMAND

The Veteran is also seeking entitlement to a higher disability evaluation for his service connected residuals of a stroke, as well as entitlement to TDIU.

The Veteran was last afforded a VA examination in connection with these issues in July 2010.  In January and February 2012, the Veteran received a comprehensive neuropsychological evaluation by a private psychologist, and in August 2012 he received a private vocational evaluation.  However, there is no evidence of further evaluation since that time.

Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, on remand, the Veteran should be afforded a new examination of the residuals of his stroke, to include claimed cognitive impairment and impaired motor function.  The examiner is also asked to opine whether it is at least as likely as not that the Veteran's service connected disabilities alone, without considering any non-service connected medical problems, preclude the Veteran from finding or maintaining substantially gainful employment.  

Also on remand, the RO should associate the Veteran's VA treatment records from March 2011 through the present with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO should associate the Veteran's VA treatment records from March 2011 through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his residuals of a stroke.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without consideration of any non-service connected medical problems, preclude the Veteran from finding or maintaining substantially gainful employment.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


